Citation Nr: 1027364	
Decision Date: 07/22/10    Archive Date: 08/02/10

DOCKET NO.  08-12 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Entitlement to compensation benefits, pursuant to the provisions 
of 38 U.S.C.A. § 1151, for an additional left knee disability as 
a result of VA surgical treatment in April 2006.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane
INTRODUCTION

The Veteran served on active duty from February 1970 to June 
1973.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from July 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

During the course of the appeal, the Veteran relocated to 
Arkansas in 2008 and the claims file was transferred to the 
custody of the RO in North Little Rock, Arkansas, which is now 
the agency of original jurisdiction. 

In August 2009, the Veteran testified at a Travel Board hearing 
before the undersigned.  A transcript of this hearing is 
associated with the claims folder.

The issues of whether new and material evidence has been 
submitted in order to reopen a claim of entitlement to 
service connection for a left knee disorder, entitlement 
to a total disability rating based on individual 
unemployability due to service-connected disabilities 
(TDIU), entitlement to increased evaluations for hearing 
loss and tinnitus, and entitlement to service connection 
for posttraumatic stress disorder (PTSD) and depression 
have been raised by the record, but have not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over them, 
and they are referred to the AOJ for appropriate action.  


FINDING OF FACT

A preponderance of the evidence establishes that the Veteran does 
not have an additional left knee disability as a result of VA 
surgical treatment in April 2006 found to be proximately due to 
VA carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing medical care or to an event not reasonably foreseeable 
in that treatment.

CONCLUSION OF LAW

The criteria for entitlement to compensation benefits, pursuant 
to the provisions of 38 U.S.C.A. § 1151, for a left knee 
disability have not been met.  38 U.S.C.A. § 1151 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.361 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a letter 
sent to the Veteran in March 2007 that fully addressed all notice 
elements and was sent prior to the initial RO decision in this 
matter.  The letter informed him of what evidence was required to 
substantiate the claim for compensation pursuant to the 
provisions of 38 U.S.C.A. § 1151 and of his and VA's respective 
duties for obtaining evidence.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA have 
been satisfied as to both timing and content.

With respect to the Dingess requirements, in March 2007, the RO 
provided the Veteran with notice of what type of information and 
evidence was needed to establish a disability rating, as well as 
notice of the type of evidence necessary to establish an 
effective date.  With that letter, the RO effectively satisfied 
the remaining notice requirements with respect to the issue on 
appeal.  

Therefore, adequate notice was provided to the Veteran prior to 
the transfer and certification of his case to the Board and 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b).  

As to VA's duty to assist, the Board notes that pertinent records 
from all relevant sources identified by the Veteran, and for 
which he authorized VA to request, have been obtained.  38 
U.S.C.A. § 5103A.  VA has associated with the claims folder his 
service and post-service VA and private treatment records as well 
as other pertinent evidence.  He also submitted multiple written 
statements clearly delineating his contentions concerning the 
claim for compensation pursuant to the provisions of 38 U.S.C.A. 
§ 1151 that were associated with the record. 

A VA opinion with respect to the issue on appeal was obtained in 
July 2008.  38 C.F.R. § 3.159(c)(4).  To that end, when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that 
the VA opinion obtained in this case is more than adequate, as it 
is predicated on a full reading of the private and VA medical 
records in the Veteran's claims file.  It considers all of the 
pertinent evidence of record, to include VA and private treatment 
records, and the statements of the appellant, and provides a 
complete rationale for the opinion stated, relying on and citing 
to the records reviewed.  Accordingly, the Board finds that VA's 
duty to assist with respect to obtaining a VA examination or 
opinion with respect to the issue on appeal has been met.  
38 C.F.R. § 3.159(c) (4).  

The Veteran was also provided an opportunity to set forth his 
contentions during the hearing before the undersigned in August 
2009.  With respect to his hearing, the Veteran was asked if he 
possessed any evidence, other than his personal 
statements/testimony that would support his allegation that he 
has an additional left knee disability due to VA surgical 
treatment.  While he indicated that he provided such an opinion 
verbally, the Veteran denied possessing such evidence.  
Transcript (T.) at 14-16.  Further, the Veteran and his 
representative have not identified any additional evidence 
related to his claim.  VA is only required to make reasonable 
efforts to obtain relevant records that the Veteran has 
adequately identified to VA. 38 U.S.C.A. § 5103A(b)(1) (West 
2009).  VA, therefore, has made every reasonable effort to obtain 
all records relevant to the Veteran's claim.

The Board notes that additional evidence was added to the file 
without a waiver since the supplemental statement of the case 
(SSOC) was issued in September 2009 and before the case was 
certified for appeal.  The Board has reviewed the additional 
evidence and finds that it relates primarily to the nature and 
severity of numerous disabilities not appeal.   There are no 
findings in the records with respect to the etiology or cause of 
the Veteran's current left knee disability.  Therefore, the 
evidence is not "pertinent" as defined at 38 C.F.R. § 20.1304(c) 
(2009), and a remand for AOJ consideration is not required.

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance is required to fulfill VA's duty to 
assist in the development of the claim.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Laws and Regulations

By way a history, the Board notes that entitlement to service 
connection for left knee disability was originally denied in a 
September 1984 rating action, which the Veteran did not appeal.  
A petition to reopen the claim for service connection for left 
knee disability was most recently considered and denied by the RO 
in March 2006.  The Veteran did not appeal this decision.  The 
Veteran now claims that he suffers from additional left knee 
disability as the result of VA treatment in April 2006.  Notably, 
he maintains that he suffers from misalignment of the left knee 
or lower extremity (a valgus deformity) due to the April 2006 VA 
treatment.  Given the fact that a claim for compensation under 
38 U.S.C.A. § 1151 is completely different from a claim for 
service connection, the Board will proceed to consider this 
matter on a de novo basis.

In pertinent part, the current version of 38 U.S.C.A. § 1151 
reads as follows:

(a) Compensation under this chapter and dependency and indemnity 
compensation under chapter 13 of this title shall be awarded for 
a qualifying additional disability or a qualifying death of a 
veteran in the same manner as if such additional disability or 
death were service-connected.  For purposes of this section, a 
disability or death is a qualifying additional disability or 
qualifying death if the disability or death was not the result of 
the veteran's willful misconduct and --

(1) the disability or death was caused by hospital care, medical 
or surgical treatment, or examination furnished the veteran under 
any law administered by the Secretary, either by a Department 
employee or in a Department facility as defined in section 
1701(3)(A) of this title, and the proximate cause of the 
disability or death was -- (A) carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault on 
the part of the Department in furnishing the hospital care, 
medical or surgical treatment, or examination; or (B) an event 
not reasonably foreseeable.

To determine whether a veteran has an additional disability, VA 
compares the veteran's condition immediately before the beginning 
of the medical treatment upon which the claim is based to his or 
her condition after such treatment has stopped.  38 C.F.R. § 
3.361(b) (2009).  To establish that VA treatment caused 
additional disability, the evidence must show that the medical 
treatment resulted in the additional disability.  Merely showing 
that a veteran received treatment and that the veteran has an 
additional disability, however, does not establish cause.  38 
C.F.R. § 3.361(c)(1) (2009).

The proximate cause of disability is the action or event that 
directly caused the disability, as distinguished from a remote 
contributing cause.  To establish that carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance of 
fault on VA's part in furnishing medical treatment proximately 
caused a veteran's additional disability, it must be shown that 
the medical treatment caused the veteran's additional disability; 
and (i) VA failed to exercise the degree of care that would be 
expected of a reasonable health care provider, or (ii) VA 
furnished the hospital care, medical or surgical treatment, or 
examination without the veteran's or, in appropriate cases, the 
veteran's representative's informed consent.  38 C.F.R. § 
3.361(d) & (d)(1) (2009).

Whether the proximate cause of a veteran's additional disability 
was an event not reasonably foreseeable is in each claim to be 
determined based on what a reasonable health care provider would 
have foreseen.  The event need not be completely unforeseeable or 
unimaginable but must be one that a reasonable health care 
provider would not have considered to be an ordinary risk of the 
treatment provided.  In determining whether an event was 
reasonably foreseeable, VA will consider whether the risk of that 
event was the type of risk that a reasonable health care provider 
would have disclosed in connection with the informed consent 
procedures of 38 C.F.R. § 17.32 of this chapter.  38 C.F.R. § 
3.361(d)(2) (2009).

In adjudicating a claim for benefits, the ultimate credibility or 
weight to be accorded evidence must be determined as a question 
of fact.  The Board determines whether (1) the weight of the 
evidence supports the claim, or (2) the weight of the 
"positive" evidence in favor of the claim is in relative 
balance with the weight of the "negative" evidence against the 
claim: the appellant prevails in either event.  However, if the 
weight of the evidence is against the appellant's claim, the 
claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background

Service treatment records reflected complaints of left knee pain 
in February 1970.  Clinical records dated in May and October 1970 
as well as February 1971 showed that the Veteran was treated for 
an auto accident injury of the right ankle, including tendonitis 
of the right ankle joint.  Additional treatment notes dated in 
February 1973 showed complaints of pain and swelling in the left 
foot and ankle.  

A June 1984 post-service VA hospital discharge summary listed a 
diagnosis of probable medial meniscal left tear.  It was noted 
that the Veteran had a history of left knee trauma in 1971 during 
an auto collision.  He was discharged in excellent condition for 
continuing conservative therapy awaiting elective arthroscopy. 

A July 1984 VA X-ray report revealed small linear ossification 
along the inferior posterior margin of the left patellar, which 
may be due to an old injury.  The Veteran was treated for left 
knee effusion secondary to loose body in June and October 1984.

VA X-ray reports dated in February and May 1986 revealed mild 
degenerative changes of the left knee.  The Veteran underwent a 
left knee arthrogram in June 1986.  The report listed an 
impression of bucket-handle-type tear versus traumatized discoid 
medial meniscus.  

A September 1986 VA hospital discharge summary listed a discharge 
diagnosis of left knee pain with chondromalacia Grade III 
chondromalacia of the patellofemoral, medial, and lateral tibial 
femoral joints as well as small degenerative tear of the anterior 
rim of the medial meniscus.  The Veteran underwent a left knee 
arthroscopy and debridement of articular cartilage.  He was noted 
to be in good condition on discharge.    

VA treatment records dated in October 1986, November 1986, and 
November 1988 listed an assessment of residual left knee pain 
status post arthroscopy with grade III CMP (chondromalacia 
patellae) of all three compartments.  A November 1986 VA X-ray 
report revealed mild degenerative changes, a questionable 
intraarticular calcification, and some bulging of the 
infrapatellar soft tissues of the left knee. 

Private treatment notes dated in from September 1994 to September 
1996 detailed that the Veteran was involved in a work-related 
motor vehicle accident in September 1994 and sustained a left 
knee sprain.  Additional findings were listed as ACL, PCL, and 
medial meniscal tears as well as degenerative arthritis of the 
left knee and debridement of the left knee.  A November 1994 
operative report showed that the Veteran underwent a left knee 
arthroscopy, removal of osteochondral fracture fragments, and 
partial medial meniscectomy.

VA treatment notes dated in 2002 and 2006 showed complaints and 
findings of left knee pain, degenerative joint disease, and 
arthralgia.  A December 2004 VA X-ray revealed advanced 
degenerative disease at the left knee, likely posttraumatic in 
etiology, and a probable osteochondral defect in the left medial 
tibial plateau. 

A February 2006 VA pre-operative X-ray report listed an 
impression of moderate patellofemoral degenerative change, 
advanced degenerative change involving both the medial and 
lateral compartment of the knee joint with intra-articular bone 
densities medially, and mild progression of the changes from an 
earlier exam. 

VA surgical treatment notes dated in April and May 2006 detailed 
that the Veteran reported a history of left knee degenerative 
joint disease and presented with left knee tricompartmental 
degenerative joint disease.  He indicated that he had left knee 
pain since the 1970s when he fell out of helicopter in Vietnam 
that was worsened by a motor vehicle accident in the 1980s as 
well as repetitive trauma from basketball.  Considering his 
support from his wife, willingness to learn, and good premorbid 
function, the Veteran was found to be an excellent candidate for 
acute rehabilitation.  An April 2006 post-operative X-ray report 
showed total knee replacement with a patellar resurfacing, 
satisfactory position of articular surfaces, anterior cutaneous 
metallic sutures, soft tissue gas, and drain. 

A May 2006 VA orthopedic surgery inpatient note showed no acute 
issues but noted effusion in the left knee.  In a VA social work 
note, it was indicated that the Veteran continued to complain of 
pain and exhibited drug-seeking behavior.  In a May 2006 VA 
physical therapy discharge summary, the examiner assessed that 
the Veteran made progress and met goals, including supervised 
independent ambulation with axillary crutches to 150 feet, 
supervised/independent transfers to bed and toilet, and increased 
range of motion.  The Veteran was reminded of the importance of 
continuing exercises at home to further range of motion 
improvement.  

A June 2006 VA ortho clinic follow-up note showed findings at 
seven weeks status post left total knee arthroplasty, including 
slight valgus, antalgic gait with cane, well healed incision 
site, positive swelling/warmth, medial knee TTP, taunt skin, and 
good alignment.  A July 2006 VA X-ray report showed total joint 
replacement in the left knee with both femoral and tibial 
components in a satisfactory position with no radiographic 
evidence of loosening, infection, soft tissue calcifications, or 
joint effusion.  Treatment notes dated in June, July, and October 
2006 noted findings of limitation of motion, numbness surrounding 
incision site, lateral side pain, 1+ laxity with valgus stress, 
soft swollen calf, 1+ pitting edema, 15 degree valgus deformity 
of left knee with weight bearing, hypertrophic scar formation, 
radiologic evidence of well-aligned hardware, and antalgic gait 
with valgus movement of leg.  However, additional VA physical 
therapy progress treatment notes dated in June and July 2006 
showed increased range of motion, minimal pain in knee, improved 
strength, steady gait with cane, and toleration of all exercise 
and daily ambulation.  An October 2006 VA X-ray report showed a 
left knee total knee prostheses in satisfactory alignment and 
position.

A July 2006 VA joints examination report, the examiner diagnosed 
status post total left knee replacement.  Physical examination 
findings were listed as long midline scar over the left knee with 
no significant keloid formation, swelling, range of motion from 5 
to 107 degrees, intact collateral and cruciate ligaments, and 10 
degree deviation lateralward pivoting at the knee. 

In his November 2006 claim, the Veteran contended that a 
"botched" VA surgery left him wearing a left knee brace for the 
rest of his life.  

A January 2007 VA ortho clinic follow-up note detailed that the 
Veteran's left knee was doing well, had some residual pain and 
mild swelling, and necessitated use of a brace due to 
instability.  On physical examination, the Veteran's left knee 
exhibited extension to 2-3 degrees, flexion to 120 degrees, 
stable valge/varus, no redness, moderate effusion, edema, soft 
calf, and weak quadriceps with atrophy.  

Additional VA and private treatment records dated in 2008 and 
2009 detailed continued complaints and treatment for left knee 
pain. 

In his April 2008 substantive appeal, the Veteran asserted that a 
surgical mistake caused misalignment of his left knee and change 
in gait that in turn led to warts on his feet, fallen arches, 
bone spur of the right heel, dry skin, skin pigmentation, poor 
circulation, and low back pain.  He maintained that VA physicians 
have told him that these disorders were from his surgery.  

In a July 2008 VA joints examination report, the Veteran 
complained of pain and functional limitation due to his left 
knee.  Physical examination findings were listed as well-healed 
scar, tenderness to palpation, mild swelling, 15 degree valgus 
deformity, 1+ instability with varus stress, and range of motion 
from 0 to 105 degrees.  After reviewing the claims file and 
examining the Veteran, the examiner, a VA physician, diagnosed 
osteoarthritis of the left knee, status postoperative total knee 
arthroplasty.  The examiner opined that there was no evidence of 
misalignment of the prosthesis though the Veteran had developed a 
valgus deformity of the left knee, which was most likely a 
natural progression of his disability.  A July 2008 X-ray report 
revealed that the left total knee arthroplasty was in place with 
no evidence of loosening.  Joint spaces were normally maintained 
and there was no joint effusion seen.

In a January 2010 statement, the Veteran reported that he has 
additional pain, swelling, and weakness in his left knee, which 
VA care can't seem to alleviate.  He indicated that he felt the 
VA physician who performed his total knee replacement as well as 
the VA follow-up care provided were sub-standard.  

During his August 2009 hearing, the Veteran asserted that he had 
left knee swelling, pain, and a 15 degree deviation deformity of 
the left leg.  He indicated that a VA physical therapist had told 
him that he was the first person seen with left leg deviation 
after a total knee replacement.  He further reported that he wore 
a left knee brace, used a cane, and experienced instability.  

Records received from SSA in December 2009 indicate that the 
Veteran was awarded benefits effective July 2005 based on a 
primary diagnosis of osteoarthritis and a secondary diagnosis of 
mood disorders.  A May 2005 internal medicine consultation report 
included in these records showed complaints of left knee pain and 
a diagnosis of left knee degenerative arthritis.  A May 2005 X-
ray report revealed advanced osteoarthritic changes of the 
tibiofemoral joint with minimal involvement of the patellofemoral 
joint. 

Analysis

Upon consideration of the totality of the evidence of record, the 
Board finds that a grant of compensation, pursuant to 38 U.S.C.A. 
§ 1151, for an additional left knee disability is not warranted.

Here, the Board finds that the medical evidence fails to 
demonstrate that any additional left knee or leg disability was 
caused by the total knee replacement that was performed by VA in 
April 2006.   Although there is post-surgery evidence that the 
Veteran has discomfort, edema, limitation of motion, some 
instability, and a valgus deformity of the knee.  However, the 
record shows that the Veteran experienced pain, discomfort, 
limitation of motion, and instability (locking of the knee) prior 
to the April 2006 surgery.  He also reported that his pre-surgery 
treatment included use of a knee brace and having his knee 
drained.  T. at 6.    The Board acknowledges that VA treatment 
notes dated after the April 2006 surgery showed findings of 
tenderness to palpation, effusion, swelling, 15 degree valgus 
deformity, 1+ instability with varus stress, and limitation of 
motion.  It also shows that he had to have his knee drained of 
fluid.  However, additional VA physical therapy progress 
treatment notes dated in June and July 2006 showed increased 
range of motion, minimal pain in knee, improved strength, steady 
gait with cane, and toleration of all exercise and daily 
ambulation.  There is simply no evidence that additional left leg 
disability resulted from the surgery.

In this regard, the Board notes that the crux of the Veteran's 
claim is that his valgus deformity (described as misalignment) is 
the additional disability resulting from his VA surgery.  
However, the July 2008 VA physician clearly opined that the 
Veteran's development of a valgus deformity of the left knee was 
most likely a natural progression of his disability.   The 
medical opinion expressed by this physician is uncontradicted by 
the record.  

Consequently, the Board must conclude that the competent medical 
evidence documents no identifiable left knee or leg disability 
due to the Veteran's total knee replacement.  See 38 C.F.R. § 
3.361(b).  Although the Board need not address the remaining 38 
U.S.C.A. § 1151 criteria, specifically, whether there is evidence 
of any carelessness, negligence, lack of proper skill, error in 
judgment, or fault on the part of VA, or the occurrence of any 
event that was not reasonably foreseeable, the Board does note 
the July 2008 VA physician's conclusion that there was no 
evidence of misalignment of the prosthesis.  The July 2008 VA X-
ray report revealed a negative left total knee arthroplasty that 
was in place with no evidence of loosening.  In addition, the VA 
physician based his opinion on a review of the Veteran's medical 
records, discussed the medical evidence of record, and provided a 
rationale for the opinion.  As such, the Board considers this 
medical opinion to be of great probative value in this appeal.  
Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the 
responsibility of the Board to assess the credibility and weight 
to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 
190, 192-93 (1992)).  Guerrieri v. Brown, 4 Vet. App. 467, 470-
471 (1993) (the probative value of medical evidence is based on 
the physician's knowledge and skill in analyzing the data, and 
the medical conclusion he reaches; as is true of any evidence, 
the credibility and weight to be attached to medical opinions are 
within the province of the Board).  Significantly, neither the 
Veteran nor his representative has presented, identified, or 
alluded to the existence of any medical evidence or opinion that 
directly contradicts the VA physician's July 2008 conclusions.  

Consequently, the Board notes that the evidence of record is 
insufficient to show that any additional left knee disability was 
proximately due to VA carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA in furnishing surgical treatment or was the result of 
an event not reasonably foreseeable.  

In reaching this conclusion, the Board has considered the 
Veteran's assertions in multiple written statements as well as 
during his August 2009 hearing.  In rendering a decision on 
appeal, the Board must also analyze the credibility and probative 
value of the evidence, account for the evidence which it finds to 
be persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990). 
	
	Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").
	
	In determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted on 
behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  
The Board is not required to accept an appellant's uncorroborated 
account of his active service experiences.  Wood v. Derwinski, 1 
Vet. App. 190 (1991).
	 
Lay evidence may be competent to establish medical etiology or 
nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 
2009), but see Waters v. Shinseki, 601 F.3d 1274, 1278 (2010) 
("VA must consider lay evidence but may give it whatever weight 
it concludes the evidence is entitled to" and a mere conclusory 
generalized lay statement that a service event or illness caused 
the claimant's current condition is insufficient to require the 
Secretary to provide an examination).  Although the Veteran is 
competent to report that his claimed additional disorders began 
after his April 2006 VA total knee arthroplasty and that the 
surgical procedure altered his gait, the Board must still weigh 
his lay statements against the medical evidence of record.  Layno 
v. Brown, 6 Vet. App. at 465.  The Board does not find his 
statements concerning the etiology of his claimed additional 
disorders to be credible, as they are inconsistent with probative 
and objective medical evidence of record which did not show that 
the cause of any additional disability was proximately due to VA 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing surgical treatment in April 2006 or due to an event 
not reasonably foreseeable.  Moreover, the undersigned found the 
Veteran's overall demeanor at his personal hearing to be evasive 
and contrived.  As a finder of fact, the Board, when considering 
whether lay evidence is satisfactory, the Board may also properly 
consider internal inconsistency of the statements, facial 
plausibility, consistency with other evidence submitted on behalf 
of the veteran, and the veteran's demeanor when testifying at a 
hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).

While the Veteran also testified that his VA treatment providers 
verbally told him that his claimed additional disorders could be 
attributable to his VA left knee arthroplasty in April 2006, he 
has not produced any such evidence.  Again, he was specifically 
advised and given the opportunity to submit such evidence.  
Moreover, hearsay medical evidence does not constitute competent 
medical evidence.  Warren v. Brown, 6 Vet. App. 4 (1993); see 
also Robinette v. Brown, 8 Vet. App. 69, 77 (1995) ("What a 
physician said, and the layman's account of what he purportedly 
said, filtered through a layman's sensibilities, is simply too 
attenuated and inherently unreliable to constitute medical 
evidence.").

Based on the foregoing discussion, the Board must conclude that 
the criteria for compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for an additional left knee 
disability as a result of VA surgical treatment in April 2006 are 
not met, and the claim must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance of 
the evidence is against the Veteran's claim, that doctrine is not 
applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  As such, the appeal is 
denied.




ORDER

Entitlement to compensation benefits, pursuant to the provisions 
of 38 U.S.C.A. § 1151, for an additional left knee disability as 
a result of VA surgical treatment in April 2006, is denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


